In a matrimonial action, the defendant husband appeals from (1) so much of an order of the Supreme Court, Kings County (Levine, J.), dated December 7, 1982, as directed him to pay to the plaintiff wife maintenance of $700 per month and $500 in counsel fees; and (2) an order of the same court dated April 21,1983, which denied his motion for leave to renew. Order dated December 7, 1982 modified by (1) deleting from the first decretal paragraph, the date “March 3, 1982” and substituting therefor the date “April 28, 1982”; and (2) deleting the second decretal paragraph. As so modified, order affirmed insofar as appealed from, without costs or disbursements, and matter remitted to the Supreme Court, Kings County, for further consideration of the award of counsel fees in accordance herewith. Order dated April 21, 1983, affirmed, without costs or disbursements. Special Term made a ministerial error with regard to the date on which the instant application was commenced. Although this is more properly corrected by motion to resettle the order, we have the matter before us and, in the interest of conserving judicial energy, will correct it ourselves. The plaintiff’s application for counsel fees is remitted to Special Term for consideration upon her compliance with the rules of this court regarding such applications. (See Lewin v Lewin, 91 AD2d 649; 22 NYCRR 699.11.) Defendant’s contention that plaintiff possesses sufficient means to pay her own counsel fees is, therefore, premature. We have considered defendant’s remaining contentions and have found them to be without merit. Mollen, P. J., Titone, O’Connor and Niehoff, JJ., concur.